[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                               July 11, 2005
                            No. 04-14181
                                                             THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A96-095-080
                            & A96-095-081

RAMIRO VEGA ANGULO,
AMPARO CRUZ, et al.,

                                                                       Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 11, 2005)

Before ANDERSON, CARNES and HULL, Circuit Judges.

PER CURIAM:
         Ramiro Vega Angulo petitions for review of the Board of Immigration

Appeals’ (“BIA”) final order affirming the Immigration Judge’s (“IJ”) decision

denying his application for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”) and the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”).1 After review, we deny Vega Angulo’s petition in part and dismiss it in

part.2

         On January 29, 2001, Vega Angulo, a native and citizen of Colombia,

entered the United States as a non-immigrant visitor. Vega Angulo subsequently

submitted an application for asylum, withholding of removal, and CAT relief,3

alleging persecution on account of his political opinion and membership in a

particular social group: the Liberal Party.

         The IJ denied Vega Angulo’s application for asylum, withholding of

removal, and relief under the CAT. The IJ found that Vega Angulo’s asylum



         1
        Vega Angulo is the primary applicant. Vega Angulo’s wife and two children are derivative
applicants and, therefore, rely on his asylum application.
         2
        Because Vega Angulo’s removal proceedings commenced after April 1, 1997, the
permanent rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub.
L. No. 104-208, 110 Stat. 3009 (1996) (“IIRIRA”), govern his petition for review.
         3
        Angulo does not raise any challenge in his brief to the denial of relief under the Convention
Against Torture (CAT). When an appellant fails to offer argument on an issue, that issue is
abandoned. See Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                                 2
application was time barred, and that he had not established exceptional and/or

extraordinary circumstances for not filing within one year of his arrival.4 As for

Vega Angulo’s application for withholding of removal, the IJ concluded that Vega

Angulo’s testimony was uncorroborated, unsubstantiated, and “incredible.”

Accordingly, the IJ determined that Vega Angulo had failed to meet his burden of

proof for withholding of removal or relief under the CAT.

        The BIA summarily affirmed the IJ’s decision, and Vega Angulo filed the

present petition for review.

        With regard to Vega Angulo’s asylum application, the IJ determined that his

application was untimely. This Court is without jurisdiction to review the IJ’s

finding that Vega Angulo’s asylum application was untimely, and his petition for

review of that decision is dismissed for lack of jurisdiction. See Fahim v. United

States Att’y Gen., 278 F.3d 1216, 1217 (11 th Cir. 2002). However, we have

jurisdiction to entertain Vega Angulo’s constitutional challenge to the one-year

time bar for filing asylum applications.


        4
         An alien may apply for asylum if he “demonstrates by clear and convincing evidence that
the application has been filed within 1 year after the date of the alien’s arrival in the United States.”
8 U.S.C. § 1158(a)(2)(B). . However,
       [a]n application for asylum of an alien may be considered . . . if the alien
       demonstrates to the satisfaction of the Attorney General either the existence of
       changed circumstances which materially affect the applicant’s eligibility for asylum
       or extraordinary circumstances relating to the delay in filing an application within
       the period specified . . . .
8 U.S.C. § 1158(a)(2)(D)

                                                   3
      Although we have jurisdiction to entertain Vega Angulo’s constitutional

challenge, his claim is without merit. Accordingly, we deny Vega Angulo’s

petition for review to the extent it raises a constitutional challenge to the one-year

time bar.

      Lastly, Vega Angulo makes a passing reference to the IJ’s denial of

withholding of removal. However, Vega Angulo fails to identify a standard of

review or make any citations, authority, or argument regarding the denial of

withholding of removal. Such a failure is fatal to Vega Angulo’s appeal of this

issue, and we conclude that his argument as to withholding of removal has been

waived. See INS v. Cardoza-Fonseca, 480 U.S. 421, 429 n.6, 107 S. Ct. 1207,

1212 n.6 (1987) (explaining that “[a]sylum and withholding of removal are two

distinct forms of relief” and distinguishing between the two).

      PETITION DENIED IN PART, DISMISSED IN PART.




                                           4